Citation Nr: 1412841	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  06-00 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for endentuous temporomandibular joint (TMJ) popping.

2.  Entitlement to service connection for a chronic head disorder to include injury residuals.

3.  Entitlement to service connection for a chronic neck disorder to include injury residuals.

4.  Entitlement to service connection for a chronic right shoulder disorder to include injury residuals.

5.  Entitlement to service connection for a chronic left shoulder disorder to include injury residuals.

6.  Entitlement to service connection for a chronic clavicular disorder to include fracture residuals and injury residuals.

7.  Entitlement to service connection for a chronic back disorder to include injury residuals.

8.  Entitlement to service connection for a chronic right knee disorder to include injury residuals.

9.  Entitlement to service connection for a chronic left knee disorder to include injury residuals.

10.  Entitlement to service connection for a chronic prostate disorder to include benign prostatic hypertrophy.  

11.  Entitlement to service connection for chronic hypertension claimed as the result of Agent Orange disorder.

12.  Entitlement to service connection for a chronic liver disorder.

13.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's posttraumatic stress disorder (PTSD) for the period prior to July 16, 2005.

14.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's PTSD for the period on and after July 16, 2005.

15.  Entitlement to a compensable disability evaluation for the Veteran's bilateral hearing loss disability for the period prior to January 6, 2005.

16.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's bilateral hearing loss disability for the period on and after January 6, 2005.

17.  Entitlement to an initial disability evaluation in excess of 10 percent for tinnitus.

18.  Entitlement to a compensable disability evaluation for the Veteran's erectile dysfunction.

19.  Entitlement to an initial disability evaluation in excess of 10 percent for residuals of traumatic injury to the face with hypoesthesia of the trigeminal nerve with mild loss of sensation to the upper lip and left cheek.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A RO rating decision dated in March 1995, in pertinent part, denied service connection for chronic mouth injury residuals, chronic left foot fracture residuals, and a chronic skin disorder to include a rash.  In July 1995, the RO determined that the Veteran had not submitted a well-grounded claim of entitlement to service connection for chronic posttraumatic stress disorder (PTSD) and denied the claim.  In January 1998, the Board remanded the claims to the RO for additional action.

In February 2002, the RO established service connection for Type II diabetes mellitus; assigned a 20 percent evaluation for that disability; established service connection for both right lower extremity diabetic peripheral neuropathy and left lower extremity diabetic peripheral neuropathy; assigned 40 percent evaluations for those disabilities; and effectuated the awards as of April 16, 2001.  In addition, in February 2002, the RO denied entitlement to service connection for hypertension.

In August 2002, the RO, in pertinent part, granted service connection for chronic PTSD; assigned a 30 percent evaluation for that disorder; granted service connection for facial trauma residuals with trigeminal nerve hypoesthesia and left cheek and upper lip loss of sensation, left fifth metatarsal fracture residuals, and tinnitus; assigned 10 percent evaluations for those disabilities; established service connection for bilateral hearing loss disability; assigned a noncompensable evaluation for that disability; determined that teeth numbers 7, 8, 9, 10, 11, 22, 23, 24, and 25 were "injured by trauma in service ... (for dental treatment purposes);" and denied service connection for chronic hypertension claimed as the result of Agent Orange exposure.

In September 2002, the Veteran submitted a notice of disagreement (NOD) with the evaluations and effective dates assigned for his Type II diabetes mellitus, right lower extremity diabetic peripheral neuropathy, and left lower extremity diabetic peripheral neuropathy.  In November 2002, the Veteran submitted a NOD with the evaluations assigned for his facial trauma residuals, left fifth metatarsal fracture residuals, PTSD, tinnitus, and bilateral hearing loss disability.

In November 2002, the Board determined that additional development of the issue of the Veteran's entitlement to service connection for a chronic skin disorder was necessary.  In February 2003, the Veteran submitted a NOD with the denial of service connection for chronic hypertension claimed as the result of Agent Orange exposure.  In July 2003, the Board remanded the issue of the Veteran's entitlement to service connection for a chronic skin disorder to the RO for additional action.

In February 2004, the RO issued a statement of the case (SOC) to the Veteran and his accredited representative which addressed the issue of an earlier effective date for the award of service connection for Type II diabetes mellitus.  The Veteran perfected the appeal of this issue with a substantive appeal on a VA Form 9 dated in March 2004.

In September 2004, the RO, in pertinent part, established service connection for diabetic gastroparesis; assigned a 10 percent evaluation for that disability; effectuated the award as of October 23, 2001; established service connection for erectile dysfunction; assigned a noncompensable evaluation for that disability; granted special monthly compensation based on the loss of use of a creative organ; denied service connection for a chronic head disorder, a chronic neck disorder, chronic right shoulder injury residuals, chronic left shoulder injury residuals, clavicular fracture residuals, right knee injury residuals, left knee injury residuals, benign prostatic hypertrophy, and a liver disorder; and denied both entitlement to automobile and adaptive equipment or adaptive equipment only and a total rating for compensation purposes based on individual unemployability.  In December 2004, the Veteran submitted a NOD with the denial of service connection for both a chronic prostate disorder to include benign prostatic hypertrophy and a chronic liver disorder.  In April 2005, the Veteran withdrew his substantive appeal from the denial of service connection for a chronic skin disorder.

In September 2005, the RO, in pertinent part, established service connection for right upper extremity peripheral neuropathy and left upper extremity peripheral neuropathy; assigned 30 percent and 20 percent evaluations for those disabilities, respectively; increased the evaluation for the Veteran's bilateral hearing loss disability from noncompensable to 50 percent, effective January 6, 2005; granted a total rating for compensation purposes based on individual unemployability; and reduced the evaluation for the Veteran's diabetic gastroparesis from 10 percent to noncompensable retroactively from July 23, 2005.

In December 2005, the RO, in pertinent part, increased the evaluation for the Veteran's right lower extremity peripheral neuropathy from 40 to 60 percent, effective January 26, 2005; increased the evaluation for the Veteran's left lower extremity peripheral neuropathy from 40 to 60 percent, effective October 12, 2004; increased the evaluation for the Veteran's PTSD from 30 to 50 percent, effective July 16, 2005; and denied a compensable evaluation for the Veteran's diabetic erectile dysfunction.

In March 2007, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for endentuous temporomandibular joint popping.  In May 2007, the Veteran submitted a NOD with the March 2007 RO determination.

In May 2007, the RO granted entitlement to special monthly compensation based on loss of use of the left foot and granted entitlement to automobile and adaptive equipment.

In October 2007, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.

In February 2008 the Board observed that the Veteran appealed from the initial evaluations assigned for his service-connected PTSD, bilateral hearing loss disability, and tinnitus.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  The Board noted that the Court did not provide a specific name for the issue in lieu of "increased disability evaluation."  As such, the Board framed the issues as entitlement to a disability evaluation in excess of 30 percent for the Veteran's PTSD for the period prior to July 16, 2005; a disability evaluation in excess of 50 percent for his PTSD for the period on and after July 16, 2005; a compensable disability evaluation for his bilateral hearing loss disability for the period prior to January 6, 2005; a disability evaluation in excess of 50 percent for his bilateral hearing loss disability for the period on and after January 6, 2005; and an initial disability evaluation in excess of 10 percent for his tinnitus.  The Board found that the Veteran was not prejudiced by such action and that no issue was dismissed and the law and regulations governing the evaluation of disabilities were the same regardless of how the issue was styled.

In February 2008 the Board, in pertinent part, remanded the claims for additional development, including, based upon the claims history, the issuance of a SOC in regard to the issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for endentuous temporomandibular joint popping; entitlement to service connection for a chronic prostate disorder to include benign prostatic hypertrophy; entitlement to service connection for chronic hypertension claimed as the result of Agent Orange exposure; entitlement to service connection for a chronic liver disorder; entitlement to a disability evaluation in excess of 30 percent for the Veteran's PTSD for the period prior to July 16, 2005; entitlement to a disability evaluation in excess of 50 percent for the Veteran's PTSD for the period on and after July 16, 2005; entitlement to a compensable disability evaluation for the Veteran's bilateral hearing loss disability for the period prior to January 6, 2005; entitlement to a disability evaluation in excess of 50 percent for the Veteran's bilateral hearing loss disability for the period on and after January 6, 2005; entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's tinnitus; entitlement to an effective date prior to April 16, 2001, for the award of service connection for right lower extremity diabetic peripheral neuropathy; and entitlement to an effective date prior to April 16, 2001, for the award of service connection for left lower extremity diabetic peripheral neuropathy.  In June 2011 a SOC was issued. Subsequently, the Veteran perfected appeals of these issues with a substantive appeal on a VA Form 9 received in July 2011.  

In a December 2012 decision and remand, the Board denied the issues of entitlement to an effective date prior to April 16, 2001, for the awards of service connection for type II diabetes mellitus, right lower extremity diabetic peripheral neuropathy and left lower extremity diabetic peripheral neuropathy.  The Board remanded the other issues on appeal for additional development.  In regard to the issues adjudicated below, the Board finds that there was substantial compliance with the mandates of the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed in the February 2008 and December 2004 Board remands, the Veteran submitted a claim of entitlement to an increased evaluation for his service-connected dental disorder in December 2004.  The Veteran is service-connected for dental trauma residuals including the loss of teeth numbers 7, 8, 9, 10, 11, 22, 23, 24 and 25.  The issue has again not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In a July 2011 substantive appeal, the Veteran asked for an increase for his diabetic peripheral neuropathy in both of his right and left lower extremities and arm and face.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of (i) whether new and material evidence has been received to reopen the endentuous temporomandibular joint (TMJ) popping; (ii) entitlement to service connection for a chronic head disorder to include injury residuals; (iii) entitlement to service connection for a chronic neck disorder to include injury residuals; (iv) entitlement to service connection for a chronic right shoulder disorder to include injury residuals; (v) entitlement to service connection for a chronic left shoulder disorder to include injury residuals; (vi) entitlement to service connection for a chronic clavicular disorder to include fracture residuals and injury residuals; (vii) entitlement to service connection for a chronic back disorder to include injury residuals; (viii) entitlement to service connection for a chronic right knee disorder to include injury residuals; (ix) entitlement to service connection for a chronic left knee disorder to include injury residuals; (x) entitlement to service connection for chronic hypertension claimed as the result of Agent Orange disorder; (xi) to service connection for a chronic liver disorder; (xii) entitlement to a compensable disability evaluation for the Veteran's erectile dysfunction; and (xiii) entitlement to an initial rating in excess of 10 percent for residuals of traumatic injury to the face with hypoesthesia of the trigeminal nerve with mild loss of sensation to the upper lip and left cheek are addressed in the REMAND portion of the decision below and [is/are] REMANDED to the RO.



FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has a prostate disorder, to include benign prostatic hypertrophy, that is related to service or caused or aggravated by his service-connected diabetes mellitus.

2.  Prior to July 16, 2005, the Veteran's PTSD was manifested by depression, anxiety, sleep impairment, and mild memory loss, productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  From July 16, 2005, the Veteran's PTSD was manifested by depression, anxiety, disturbances of motivation and mood productive of occupational and social impairment with reduced reliability and productivity.

4.  Prior to January 6, 2005, the Veteran's service-connected bilateral hearing loss manifested no more than Level III impairment in the right ear and Level I impairment in the left ear.

5.  From January 6, 2005, the Veteran's service-connected bilateral hearing loss has manifested no more than Level VIII impairment in both ears.

6. The Veteran's bilateral tinnitus is assigned a 10 percent rating, the maximum schedular rating allowable under VA regulations.


CONCLUSIONS OF LAW

1.  The Veteran does not have a chronic prostate disorder, to include prostatic hypertrophy, that was incurred in or aggravated by active service, or caused or aggravated by his service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).

2.  Prior to July 16, 2005, the criteria for entitlement to an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2013).

3.  From July 16, 2005, the criteria for entitlement to an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2013).

4.  Prior to January 6, 2005, the criteria for the assignment of a compensable initial rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).

5.  From January 6, 2005, the criteria for the assignment of an initial rating in excess of 50 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).


6. There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. §§ 1155, 5103, 5103(A), 5107 (West 2002); 38 C.F.R. §§ 4.87, DC 6260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a VCAA notice letter was issued in August 2002.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  A letter addressing the assignment of a disability rating and/or effective date, in the event of award of the benefit sought was issued in August 2008.  Dingess/Hartman, 19 Vet. App. at 490.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since the claim was readjudicated thereafter, and additional supplemental statements of the case (SSOC) were provided.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Veteran is also appealing the initial rating assignments as to his PTSD, bilateral hearing loss and tinnitus.  In this regard, because the August 2002 rating decision granted the Veteran's claims of entitlement to service connection, such claims are now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the August 2002 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2013).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file, including the records requested by the Board in its previous remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

In regard to the Veteran's PTSD, the RO provided the Veteran with appropriate VA examinations in October 1994, January 1997, April 2002, July 2005, and January 2013.  In regard to the Veteran's bilateral hearing loss and tinnitus, the RO provided the Veteran with appropriate VA examinations in July 2002, July 2005, and January 2013.  The examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests, to include audiological testing.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The January 2013 VA audiological examination report also included the Veteran's report of the functional effect of his bilateral hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran has not alleged any prejudice caused by a deficiency in the bilateral hearing loss examinations.  

The Veteran has not reported receiving any recent treatment specifically for this conditions  and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision on the Veteran's increased rating claims.  Additionally, the January 2013 VA examinations were completed in compliance with the mandates of the Board's previous remands.

The Board acknowledges that, to date, the Veteran has not been afforded a VA examination in regard to his claim of service connection for a chronic prostate disorder.  In determining whether the duty to assist requires that a VA examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, no examination is necessary in order to adjudicate the Veteran's claim of entitlement to service connection for a prostate disorder.  Specifically, there is no indication, besides the Veteran's own statements, that his exposure to Agent Orange in Vietnam was the cause of his prostate disorder or that his service-connection diabetes mellitus caused or aggravated the prostate disorder.  Additionally, there is no medical evidence of record suggesting an association between the Veteran's prostate condition and his active service, to include exposure to Agent Orange, or diabetes mellitus.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the "chronic disease" became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).


Prostate disorder, to include benign prostatic hypertrophy

The Veteran has asserted that he has a prostate disorder that is related to service.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran's June 1966 enlistment and April 1970 separation examinations do not note any diagnosis of a prostate condition.  In the April 1970 report of medical history, the Veteran denied having had frequent or painful urination.  Additionally, the Veteran's service treatment records did not reveal any complaint, diagnosis, or treatment for a prostate condition.

An August 2002 private prostate pathology report reflects that the Veteran had a benign prostate and acute and chronic inflammation.  An August 2002 private cystourehroscopy report indicates the Veteran ha's prostatic urethra had a lateral lobe hypertrophy (moderate obstruction).  The Veteran had a prostate biopsy to rule out prostate cancer.  A November 2003 private urodynamics study indicates the Veteran had a post-operative diagnosis of benign prostatic hyperplasia.  

An October 2005 VA examination report notes that the Veteran has a history of benign prostatic hypertrophy.  The examiner noted that the Veteran used to have hesitancy and dribbling and a weak stream prior to prostate surgery, but he is now able to void well.  He did occasionally get burning dysuria.  He had a transurethral resection of the prostate for benign prostatic hypertrophy.  He denied any recurrent urinary tract infections.  On examination, his prostate was enlarged 2+.  The examiner did not provide an opinion as to the etiology of the Veteran's prostate benign prostatic hypertrophy. 

A January 2013 "problem list" in the Veteran's VA treatment records reflects that he has hypertrophy (benign) of prostate without urinary obstruction.  A June 2013 VA treatment record indicates the Veteran is taking Terazosin for his prostate.

The Veteran contends that his prostate condition is a result of his exposure to Agent Orange and his service-connected diabetes mellitus.  See July 2011 substantive appeal.  The Board finds that a preponderance of the evidence is against a finding that the Veteran's prostate condition is related to service or his service-connected diabetes.  Although the Veteran has been diagnosed with benign prostatic hyperplasia, there is no evidence in the claims file, other than the Veteran's statements, indicating that the condition is related to service, to include exposure to Agent Orange, or a service-connected disability.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).

The Veteran's service records indicate he served in the Republic of Vietnam during the Vietnam Era.  Therefore, he is entitled to a presumption of exposure to herbicide agents.  The Veteran's prostate condition, benign prostatic hyperplasia/hypertrophy, is not on the list of presumptive conditions associated with exposure to Agent Orange or other herbicides.  Thus, service connection is not warranted due to exposure to herbicides on a presumptive basis.  

Although the presumptive service connection for a disability based on exposure to herbicides may not apply, the Veteran is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, there is no evidence of record showing proof of direct causation due to Agent Orange exposure.

Concerning in-service incurrence, the Veteran's service treatment records are completely unremarkable for any relevant complaints, treatment, or diagnosis of a prostate condition.  There is no objective indication of a liver condition while he was in service and the Veteran has not asserted that he had the condition in service.

Further, the Veteran also has failed to provide any objective indication of a prostate condition prior to 2002, more than 30 years after his military service ended.  The lapse of so many years after his separation from service and the first documented suggestion of this claimed disorder is also probative evidence to be considered in determining whether this claimed disability may be traced back to his military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Additionally, there is no medical evidence of record etiologically linking the prostate condition to the Veteran's military service, to include Agent Orange exposure, or his diabetes mellitus.  The Veteran's prostate disorder is not a presumptive condition under 38 C.F.R. § 3.309, and he has not asserted that he has had the condition since service or within 1 year of service.  Thus, service connection on a presumptive basis or based on continuity of symptoms is not warranted.

The Board has carefully considered the Veteran's assertion that he has a prostate condition that is related to his in-service exposure to Agent Orange while serving in Vietnam and/or is caused or aggravated by his diabetes mellitus.  Although a lay person may be competent to report the etiology of or diagnose a disability, a prostate disability is not the type of disorder which is susceptible to lay opinion concerning etiology or diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Consequently, the Veteran's assertion has no probative value.

In sum, the Board finds that the Veteran has been diagnosed with benign prostatic hyperplasia.  However, the Board finds that a preponderance of the evidence is against a finding that it is related to service, to include exposure to Agent Orange, or caused or aggravated by his service-connected diabetes mellitus.  There is no evidence of record, other than the Veteran's statements, indicating the prostate disability is related to service or his service-connected diabetes mellitus.  As a lay person, the Veteran is not competent to provide an opinion as to the etiology of benign prostatic hyperplasia, and his assertion that there is a nexus is therefore not probative.  Additionally, the Veteran's service treatment records and his own statements indicate he did not have a prostate disorder in service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Increased Rating Claims

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeals in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently evaluated under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  A 30 percent rating is warranted when the mental disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994). 

In an August 2002 rating decision, the RO granted entitlement to service connection for PTSD with an evaluation of 30 percent effective September 2, 1994.  Thus, the period on appeal is from September 2, 1994.  


Prior to July 16, 2005

The Board finds that a preponderance of the evidence is against a finding that the Veteran's PTSD symptoms warrant a rating in excess of 30 percent, prior to July 16, 2005.  The Board finds that the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is consistent with a rating of 30 percent.

An October 1994 VA mental examination report reflects that the Veteran reported feeling depressed and anxious.  On examination, personal hygiene was satisfactory.  He was coherent with an appropriate affect.  He reported having a suicidal impulse sometimes.  He had no history of suicide or homicide.  He did not report hearing voices, but he had tinnitus.  He was oriented times three.  His attention and concentration span was poor.  He had some imagery memory problems ,but otherwise cognitive solution was satisfactory.  The examiner diagnosed the Veteran with generalized anxiety with depression and mild PTSD.  He had a GAF score of 60.

An October 1995 VA treatment record reflects that the Veteran was alert, oriented times three and had normal speech.  He had a depressed affect and mood.  He had no auditory/ visual hallucinations or delusions.  He had no thought disorder.  Thoughts were dominated by war events sand themes.  There was no suicidal or homicidal ideation.  He had fair insight.  He reported having nightmare, flashbacks, and anger.

A January 1997 VA examination report reflects that the Veteran reported having nightmares on and off with sweats and palpitation where he dreamed of Vietnam.  He reported he got easily agitated and angry.  On examination, the Veteran was alert and oriented with no acute emotional discomfort. His mood was euthymic and he had a  full range of affect.  His speech was fluent.  There was no dysarthria, formal thought disorder, or suicidal or homicidal ideation.  There were no psychotic features.  His insight was fair.  The Veteran was diagnosed with dysthymic disorder with a GAF score of 65.  A February 1997 VA treatment record reflects that he reported increased tearful episodes, nightmares and intrusive recollections.  

The Veteran was afforded a VA examination in April 2002.  The examination report reflects that the Veteran reported symptoms of depression, anxiety, decreased concentration, memory problems, insomnia, fatigue, and low self-esteem.  The Veteran reported he was working in maintenance.  The Veteran had daily unwanted intrusive memories.  He had nightmares.  He avoided people.  He was less interested in activities that used to give him pleasure.  He reported he was distant from others.  He had trouble experiencing emotions except for his wife and children.  He had insomnia and woke up several times during the night.  He reported he is irritable frequently and raised his voice when angry.  He reported he was hypervigilant and worried about being in a crowd.  He also reported hearing people talking who were not there.  The examiner noted it was uncertain whether these were actually hallucinations or just illusions.  He denied suicidal or homicidal thoughts.  He was able to maintain his personal hygiene.  He was oriented to person, place and time.  He denied current panic attacks.  His GAF score was 62.  The VA examiner found the Veteran had moderate social impairment and difficulties with his communication and thought process, as well as, short-term memory impairment. He also had insomnia and a mild mood disturbance.  His chronic pain contributed to his irritability and mood disturbance.  

The Veteran's symptoms prior to July 16, 2005, do not show occupational and social impairment with reduced reliability and productivity.  The Veteran had symptoms of sleep impairment, depressed mood, and anxiety, which are consistent with a 30 percent rating.  Although the October 1994 VA mental health examination report reflects that the Veteran reported having a suicidal impulse sometimes, the majority of the evidence reflects that the Veteran denied having suicidal ideation.  The evidence demonstrates the Veteran consistently had satisfactory personal hygiene and was oriented to person, place and time.  The April 2002 VA examination report indicates the Veteran denied having panic attacks. The Veteran also continued to have a relationship with his family.  The April 2002 VA examination report reflects the Veteran had short-term memory impairment, which is consistent with occupational and social impairment with occasional decrease in work efficiency.

At the April 2002 VA examination, the Veteran reported possible hallucinations.  However, the examiner noted it was uncertain whether these were actually hallucinations or just illusions.  Symptoms of hallucinations are an indication of total occupational and social impairment, which would warrant a 100 percent rating.  However, the rest of the evidence from prior to July 16, 2005, reflects that the Veteran did not report hallucinations or delusions.  The Board finds that a preponderance of the evidence is against a finding that the Veteran had persistent delusions or hallucinations due to PTSD, prior to July 16, 2005.

The Veteran's GAF scores during the period prior to July 16, 2005, were 60, 62, and 65, indicating the Veteran had some mild or moderate symptoms or some or moderate difficulty in social, occupational, or school functioning.  The April 2002 VA examiner found the Veteran had moderate social impairment and difficulties with his communication and thought process.  The Board finds that the Veteran's GAF scores and moderate symptoms are consistent with a finding of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

In sum, the Board finds that a preponderance of the evidence is against a finding that the Veteran's PTSD symptoms warranted a rating in excess of 30 percent, prior to July 16, 2005.  The Board has considered whether the Veteran's symptoms warrant a higher rating, but find that they do not show occupational and social impairment with reduced reliability and productivity or deficiencies in most areas, or total occupational and social impairment, which would warrant a higher rating under the rating criteria for PTSD.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


From July 16,  2005

The Board finds that a preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 50 percent from July 16, 2005.  

A July 2005 VA examination report reflects that the examiner found the Veteran's PTSD had a moderate impact upon his level of functioning. He reported significant detachment.  He said he spent most of his time at home and felt uncomfortable in crowds.  The examiner noted that the Veteran had previously supervised people at work and said he was doing well in that role.  He had been diagnosed with possible amnestic disorder, not otherwise specified due to the cognitive  screening showing short-term memory deficits.  The examiner noted that the diagnosis was offered with a qualification of a rule out, which means that evidence was not sufficient to warrant a definitive diagnosis.  On examination, the Veteran's speech was normal for rate and volume.  It was clear, coherent and goal directed.  When asked about possible hallucinations, he said that he sometimes believes he hears a voice.  He was very vague as he tried to describe this.  When the examiner asked the Veteran about possible visual hallucinations, he said that he sometimes believed he saw something for a moment in his peripheral vision.  He denied current paranoia and grandiose beliefs.  His affect was somewhat anxious.  He indicated that he was depressed one to two hours during the last week.  The Veteran denied suicidal ideation.  He reported being close to 20 family members.  He had a GAF score of 55.       

A December 2011 VA treatment record indicates the Veteran was oriented to person, place and time and had good personal hygiene.  No abnormal psychomotor movement was noted.  His speech was clear and coherent and his affect appropriate.  His thought process had goal orientation.  He denied having suicidal or homicidal ideation.  He denied having active auditory and visual hallucination or delusion.  His cognitive function was good and his insight, judgment and impulse control were fair.  His GAF score was 50.  

A March 2012 VA treatment record reflects that the Veteran had no new complaints.  He continued to struggle with PTSD symptoms and was taking medication as prescribed.  There were no signs or reports of anger issues, hopeless feeling, or overwhelmed feeling currently.  His sleep was fair.  He denied the presence of neurovegetative symptoms of depression and active psychosis (auditory and/or visual hallucination, and delusion).  He denied current suicidal or homicidal ideation.  On examination he was alert, oriented to person, place and time.  He had good personal hygiene.  No abnormal psychomotor movement was noted.  Speech was clear and coherent.  His mood was ok and affect appropriate.  His thought process had goal orientation and was logical.  His cognitive function was good and insight, judgment and impulse control were fair.  The impression was PTSD with a GAF score of 50.  A September 2012 VA treatment record reflects similar findings and a GAF score of 50.

At the January 2013 VA examination, the examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner found that the Veteran's mini-mental state exam result was not suggestive of significant cognitive impairment.  The examiner stated that the Veteran's current level of PTSD symptoms such as hypervigilance and irritability may negatively impact employment activity in a work setting that requires much interaction with others.  His PTSD symptoms may contribute to some social avoidance.  He is able to interact with family and was able to travel to his northern residence this past summer.  His sleep is impaired and he explained that his chronic pain woke him up during the night.  His sleep was occasionally interrupted by nightmares.  His mood was euthymic.  His thought processes were logical to the course of conversation.  There was no evidence of psychosis or significant depressive symptoms.  The examiner found his mental health symptoms would not preclude impairment.  He found the Veteran had a GAF score of 62.

An April 2013 VA treatment record reflects that the Veteran reported no new complaints.  He reported no additional depressed mood or anger issues.  He denied the presence of neurovegetative symptoms of depression and active psychosis.  HE also denied current suicidal or homicidal ideation.  On examination, he had good personal hygiene, clear and coherent speech and an appropriate affect.  His thought process had goal orientation and was logical.  His cognitive function was good and his insight, judgment and impulse control were fair.  He had a GAF score of 50.

Based on a review of the evidence of record, from July 16, 2005, the Board finds that a preponderance of the evidence is against the Veteran's claim for a rating in excess of 50 percent.  The Board finds that the evidence demonstrates the Veteran's symptoms of PTSD caused occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.  The July 2005 VA examiner found the Veteran's PTSD had a moderate impact on his level of functioning.  The January 2013 VA examiner found the Veteran had occupational and social impairment due to mild or transient symptoms.  The VA examiner found the Veteran's mental health symptoms did not preclude employment.  The Veteran's VA treatment records and VA examination reports indicate he was consistently oriented to person, place and time and had good personal hygiene.  His speech was clear and coherent and his affect was appropriate.  

At the July 2005 VA examination, the Veteran reported that he sometimes believed he heard a voice, he also said that he sometimes believed he saw something for a moment in his peripheral vision.  Persistent delusions or hallucinations are potentially indicative of total occupational and social impairment, which would warrant a 100 percent rating.  However, at the July 2005 VA examination, the Veteran denied current paranoias or grandiose beliefs.  Additionally, his VA treatment records, including the December 2011, March 2012 and April 2013 VA treatment records reflect that he denied having active psychosis, including auditory and/or visual hallucinations or delusions.  The January 2013 VA examination report also reflects that the Veteran did not have any evidence of psychosis.  Consequently, the Board finds that the overall evidence does not demonstrate that the Veteran had persistent delusions or hallucinations.  

The Veteran's VA treatment records and VA examination reports reflect that he consistently denied having suicidal or homicidal ideation, from July 16, 2005.  His speech was not intermittent illogical, obscure or irrelevant.  He did not report any rituals which interfered with routine activities.  He also did not report any panic attacks.  At the July 2005 VA examination, the Veteran reported feeling detachment and being uncomfortable in crowds, however, the January 2013 VA examination report reflects the Veteran was able to interact with his family.  The Veteran reported symptoms of nightmares, hyperviligance, sleep trouble, depressed mood, and anxiety during the period on appeal form July 16, 2005, which are symptoms consistent with a 50 percent rating.

The Veteran's GAF scores are also consistent with a finding of occupational and social impairment with reduced reliability and productivity.  The Veteran had GAF scores of 50, 55 and 62 during the period from July 16, 2005.  A 50 percent rating may indicates serious symptoms, a 55 rating indicates moderate symptoms and a 62 GAF score indicates mild symptoms.  Thus, the Veteran's overall GAF scores indicate mild to severe PTSD during the period on appeal, which is consistent with occupational and social impairment with reduced reliability and productivity.

In sum, based on a review of the evidence of record, the Board finds that a preponderance of the evidence is against a finding that a rating in excess of 50 percent is warranted, from July 16, 2005, for PTSD.  The Veteran's symptoms demonstrate occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  Although the Veteran has symptoms of PTSD including depression, anxiety, sleep impairment, and some social impairment, the Veteran's symptoms are consistent with no more than a 50 percent rating.  From July 16, 2005, the Veteran was able to interact with his family throughout the period on appeal and reported being close to 20 family members at the July 2005 VA examination.  The examination reports and VA treatment records reflect that he had logical thought processes.  He also had good personal hygiene and clear and coherent speech.  Consequently, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased initial rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Bilateral Hearing Loss

Service connection for bilateral hearing loss was granted in an August 2002 rating decision, with a noncompensable evaluation effective March 18, 2002.  Thus, the period on appeal is from March 18, 2002.  In a September 2005 rating decision, the RO assigned an increased evaluation of 50 percent, effective January 6, 2005.  The Veteran contends that an increased rating is warranted throughout the claims period as his disability.  For the reasons that follow, the Board finds that an increased rating is not warranted.

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).

To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

During the period prior to January 6, 2005, the Veteran's most severe hearing loss was demonstrated at a July 2002 VA audiological examination.  An audiogram indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
55
80
85
LEFT
10
10
35
65
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 in the left ear.

The right ear demonstrated a pure tone threshold average of 61 and a word recognition score of 88 percent.  This level of hearing impairment translates to Level III under Table VI.  The left ear demonstrated a pure tone threshold average of 44 and a word recognition score of 92 percent.  This level of impairment translates to Level I.  Level III hearing in the right ear and Level I hearing in the left ear warrants a noncompensable evaluation under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, a compensable evaluation is not warranted for the Veteran's bilateral hearing loss for the period prior to January 6, 2005.  

At a July 2005 VA audiological examination, an audiogram indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
86
100
105
LEFT
40
40
60
80
85

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 50 in the left ear.  The Veteran reported having difficulty understanding speech in all environments.  

The Veteran's right ear had a puretone threshold average of 88 decibels with a word recognition score of 60 percent in the right ear.  This level of hearing impairment translates to Level VIII.  The Veteran's left ear had a puretone threshold average of 66 decibels with a word recognition score of 56.  This level of hearing impairment translates to Level VIII under Table VI.  Level VIII hearing in both ears warrants a 50 percent rating under Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

The Board notes that 38 C.F.R. § 4.86 provides that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from Table VI or Table VIa, whichever results in the higher numeral.  Applying a puretone threshold average of 88 decibels to Table VIA results in a level of VIII hearing.  A puretone threshold average of 66 decibels in the left ear results in a Level V level of hearing.  Hearing levels of VIII and V result in a 30 percent rating under Table VII.  Thus, Table VI provides for the higher rating, of 50 percent, in this case.

A May 2007 private audiological test indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
100
-
105
LEFT
30
35
60
75
80

Speech discrimination scores did not indicate that the Maryland CNC test was used.  Thus, they cannot be considered in evaluating the level of hearing loss.  As the examiner did not certify that use of the speech discrimination test was not appropriate because of language difficulties and the right ear did not have a finding at 3000 Hertz, the results cannot be used to evaluate the Veteran's level of hearing.  Nevertheless, based on the available evidence from the evaluation, and applying it to Table VIA, for numeric designation of hearing impairment, the results are consistent with a rating of no more than 50 percent.  The right ear had an average of 72.5.  The left ear had an average of 56.  Under Table VIA, this would result in numeric designations of Level VI and Level IV, which would result in a rating of 20 percent.

The Veteran was evaluated at a December 2011 VBA audiological examination.  However, the results were not valid for rating purposes.

At a January 2013 VA audiological examination, an audiogram indicated pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
80
90
95
LEFT
25
30
60
75
85

Speech audiometry revealed speech recognition ability of 74 percent in the right ear and of 80 in the left ear.  The Veteran had average hearing of 66 decibels in the right ear and 55 decibels in the left ear.

Applying the results to Table VI, the right ear average of 66 decibels and 74 percent speech recognition ability warrants Level VI hearing.  The left ear average of 55 decibels and 80 percent speech recognition ability warrants Level IV hearing.  Under Table VII, Level VI hearing in the poorer ear and Level IV hearing in the better ear warrants a rating of 20 percent.  

Based on the results of the hearing tests from January 6, 2005, the Board finds that a rating in excess of 50 percent for bilateral hearing loss is not warranted.  The Board has considered whether the Veteran has functional loss due to his hearing disability.  The Veteran reported impaired hearing throughout the period on appeal.  For example, at the January 2013 VA examination, he stated that he did not understand what his wife was saying when he drove in the car, and he had to turn the TV up to loud levels.  However, the Veteran's reported symptoms of difficulty hearing are consistent with a noncompensable rating prior to January 6, 2005, and a 50 percent rating from that date. 

The Board has considered the Veteran's complaints related to his hearing loss, but finds that there is no schedular basis for granting a compensable rating during the period prior to January 6, 2005, or a rating in excess of 50 percent thereafter.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Tinnitus

The Veteran is also seeking a higher initial rating for his service-connected tinnitus, which is currently rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260, effective March 18, 2002.

The currently assigned 10 percent evaluation, which contemplates recurrent tinnitus, is the maximum available under 38 C.F.R. § 4.87, DC 6260.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Accordingly, the Veterans claim for an increased rating in excess of 10 percent for service-connected tinnitus, on a schedular basis must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's disabilities. The Veteran's PTSD is manifested by symptoms such as depressed mood, anxiety, difficulty sleeping and nightmares.  The Veteran's hearing loss is manifested by symptoms such as difficulty understanding conversations and general loss of hearing.  The Veteran's tinnitus is manifested by ringing in the ears.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities.  In addition, the Board has considered the statements of the Veteran regarding the functional effects of his disabilities in accordance with the provisions of 38 C.F.R. § 3.321(b)(1), but does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned ratings for PTSD or hearing loss.  Rather, his description of his PTSD symptoms, tinnitus and difficulties with hearing are consistent with the degree of disability addressed by such evaluations.  Therefore, referral for consideration of extraschedular rating is not warranted.

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran was awarded a TDIU in an effective September 28, 2004, through October 12, 2004, and has had a 100 percent disability rating since October 12, 2004.  The evidence does not indicate that the Veteran was unemployable as a result of his service-connected disabilities prior to September 28, 2004.  Thus, the issue of entitlement to a TDIU has not been raised by the record.



ORDER

Entitlement to service connection for a chronic prostate disorder, to include benign prostatic hypertrophy, is denied.

Entitlement to a disability evaluation in excess of 30 percent for the Veteran's posttraumatic stress disorder (PTSD) for the period prior to July 16, 2005, is denied.

Entitlement to a disability evaluation in excess of 50 percent for the Veteran's PTSD for the period on and after July 16, 2005, is denied.

Entitlement to a compensable disability evaluation for the Veteran's bilateral hearing loss disability for the period prior to January 6, 2005, is denied.

Entitlement to a disability evaluation in excess of 50 disability for bilateral hearing loss for the period on and after January 6, 2005, is denied.

Entitlement to an initial disability evaluation in excess of 10 percent for tinnitus is denied.


REMAND

Facial Trauma Residuals 

In the August 2002 rating decision, the RO granted service connection for facial trauma residuals with trigeminal nerve hypoesthesia and left cheek and upper lip loss of sensation.  The Veteran submitted a notice of disagreement with the ratings assigned for his facial trauma residuals in November 2002.  Although the Veteran submitted a timely notice of disagreement with the initial rating assigned for the grant of service connection for facial trauma residuals, a statement of the case has not been issued.  The Court has directed that where a Veteran has submitted a timely notice of disagreement with an adverse decision and the VA has not subsequently issued a statement of the case addressing the issue, the Board should remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Endentuous TMJ Popping

In regard to the issue of whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for endentuous temporomandibular joint popping, the Board finds that the Veteran has not received adequate notice.  Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the Veteran be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  The RO provided the Veteran with notice in August 2006 stating that he was previously denied for endentious mandibular popping (claimed as mouth operation) in March 1995.  The claim has consistently been adjudicated with a finding that March 1995 was the last final rating decision.

A review of the claims file reflects that the Veteran was denied entitlement to service connection for a mouth injury, including endentious mandibular popping, in the March 1995 rating decision.  The Veteran appealed the decision to the Board.  In January 1998, the Board remanded the issue.  In the August 2002 rating decision, the Board granted entitlement to service connection for residuals of traumatic injury to the face with hypoesthesia of the trigeminal nerve with mild loss of sensation to the upper lip and left cheek.  The rating decision implicitly denied the Veteran's claim for entitlement to service connection for endentious TMJ popping.  Although the Veteran appealed the initial rating assigned, he did not address TMJ.  Thus, the rating decision is the last final decision.  As the August 2006 notice is incorrect, corrective notice should be sent to the Veteran.  Additionally, the issue of entitlement to service connection for endentious TMJ popping is inextricably intertwined with the claim for a higher initial rating for residuals of traumatic injury to the face with hypoesthesia of the trigeminal nerve with mild loss of sensation to the upper lip and left cheek.

Bilateral shoulder, bilateral knee, clavicle, neck, back and headache disabilities

In the February 2008 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to schedule a VA examination to provide opinions as to whether the Veteran's chronic head, neck, right shoulder, left shoulder, clavicular, back, right knee and left knee disorders were "etiologically related to and/or increased in severity beyond its natural progression due to his service-connected disabilities."  

The Veteran was evaluated at a VA examination in April 2010.  In the December 2012 remand, the Board noted that April 2010 VA opinions were not adequate and did not provide adequate rationales as to whether the Veteran's disabilities were aggravated by any service-connected disability.  Following the remand, the Veteran was provided with VA examinations in January 2013.  However, the VA opinions did not address whether the Veteran's bilateral shoulder, bilateral knee, clavicle, neck, back and/or headache disabilities were etiologically related to and/or increased in severity beyond their natural progression due to his service-connected disabilities.  

As the April 2010 VA opinions did not address whether the disabilities were aggravated by his service-connected disabilities, as requested in the February 2008 remand, and the January 2013 VA examination did not provide adequate opinions as to whether the disabilities were aggravated by the Veteran's service-connected disabilities, there has not been substantial compliance with the mandates of the Board remand.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, VA opinions must be obtained as to whether the Veteran's bilateral shoulder, bilateral knee, clavicle, neck, back and/or headache disabilities are caused or aggravated by his service-connected disabilities.  

Hypertension

In regard to the Veteran's claim for entitlement to service connection for hypertension, the Board finds that the claim must be remanded for a VA examination as to the etiology of the hypertension.  The  Veteran's hypertension was addressed in a January 2002 and April 2011 VA examinations.  However, the examiners did not address whether the Veteran's hypertension is related to service on a direct basis.  A July 1968 service hospital record reflects that the Veteran had blood pressure of 140/90.  Under Diagnostic Code (DC) 7101, note 1, the term "hypertension" is defined as diastolic blood pressure that is predominantly 90mm. or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160mm. or greater, with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104.  While one high blood pressure reading may not be sufficient to establish in-service hypertension, it is sufficient to trigger additional medical inquiry.  As the Veteran has a current diagnosis of hypertension, he had a high blood pressure reading in service, and he has asserted that his hypertension is related to service, the Board finds that a VA examination is necessary to determine whether the Veteran has hypertension that is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Liver Disorder

Regarding the Veteran's claim for entitlement to service connection for a liver disorder, in a statement received in January 2013, the Veteran stated that he had hepatitis A, B,C and that doctors at the Marion County Health Department had told him that he got hepatitis from being hurt in Vietnam in 1968.  He included laboratory findings regarding hepatitis B.  It is not clear whether the Veteran has been diagnosed with hepatitis.  A March 2012 VA treatment record reflects that the Veteran's past history includes liver/pancreaticobiliary disease, hepatitis C.  The Veteran's medical treatment records reflect he has been diagnosed with various potential liver conditions since the 1990s.  As the Veteran has indicated that he was diagnosed with hepatitis and doctors at Marion County Health Department indicating it may be related to his service in Vietnam, an attempt should be made to request the records from the private facility.  Additionally, the Veteran's most recent VA treatment records are from June 2013.  Thus, his VA treatment records from June 2013 to present should be obtained.  If any records obtained indicate that  his liver disorder is related to service or a service-connected disability, an examination to determine the etiology of the disorder should be obtained.

Erectile Dysfunction

In the February 2008 remand, the Board noted that in February 2006 the Veteran submitted a claim for entitlement to service connection for a chronic penile deformity.  The Board indicated that the RO had not had an opportunity to address the claim and found that the issue of service connection for a chronic penile disorder is inextricably intertwined with the issue of entitlement to an increased evaluation for erectile dysfunction.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board noted that the fact that an issue was inextricably intertwined did not establish that the Board had jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the RO in the first instance.  As such, the Board remanded the issue of entitlement to an increased evaluation for erectile dysfunction and ordered that the Veteran's claim of entitlement to service connection for a chronic penile deformity be adjudicated.  

In the February 2012 remand, the Board noted that although the Supplemental Statement of the Case considered a chronic penile deformity, it was not considered as a claim for service connection.  Rather it appears that the issue was considered as a symptom in conjunction with the Veteran's claim for an increased evaluation.  The Board found there had not been substantial compliance with the remand and remanded the claim and remanded the claim.  In the February 2013 supplemental statement of the case, the AOJ readjudicated the issue of entitlement to a compensable  disability evaluation for the Veteran's erectile dysfunction, but did not adjudicate the issue of entitlement to service connection for a chronic penile deformity.  As there was not substantial compliance with the remand orders, the issue must again be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records from June 2013 to present.  If no records are available, the claims folder must indicate this fact.

2.  Provide Kent compliant notice to the Veteran on the issue of whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for endentuous TMJ popping, including notice of the last final denial of the claim for endentuous TMJ popping in August 2002.

3.  Contact the Veteran and request that he complete the appropriate authorization so that VA can obtain records from Marion County Health Department, if any, regarding his liver disorder, which he referenced in his January 2013 statement.  If the Veteran does not complete the authorization form or no records are available, the claims folder must indicate this fact.

4.  Following completion of the above, forward the claims file to VA clinician(s) of appropriate expertise to provide opinions as to whether it is at least as likely as not (50 percent probability) that the Veteran's (a) bilateral shoulder; (b) bilateral knee; (c) clavicle; (d) neck; (e) back; (f) and/or headache disability is etiologically related to and/or increased in severity beyond its natural progression due to his service-connected disabilities.   

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

5.  After completion of steps 1 through 3, forward the claims file to a VA clinician of appropriate expertise to provide an opinions as to: (a) whether it is at least as likely as not (50 percent probability) that the Veteran's hypertension is related to or had its onset during service; and (b) whether it is at least as likely as not (50 percent probability) that the Veteran's hypertension is caused or aggravated by a service-connected disability.

The VA clinician is requested to consider the July 1968 service treatment record indicating the Veteran had blood pressure of 140/90.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

6.  After completion of steps 1 through 3, if the records obtained, if any, indicate the Veteran has a liver disorder that is related to service or a service-connected disability, schedule the Veteran for a VA examination to determine: (a) whether it is at least as likely as not (50 percent probability) that the Veteran has a chronic liver disorder, to include hepatitis, that is related to or had its onset during service; and (b) whether it is at least as likely as not (50 percent probability) that the Veteran has a chronic liver disorder, to include hepatitis, that is caused or aggravated by a service-connected disability.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

7.  Then, adjudicate the issue of entitlement to service connection for a chronic penile deformity in the first instance and provide the Veteran with notice of the decision.  If the claim is denied, the Veteran should be informed that he must file a timely and adequate notice of disagreement to appeal his claim.  

8.  Then, provide the Veteran with a statement of the case as to the issue of entitlement to an initial evaluation in excess of 10 percent for residuals of facial trauma to the face with trigeminal nerve hypoesthesia and left cheek and upper lip loss of sensation.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

9.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


